In a negligence action to recover damages for personal injury and loss of services, defendant appeals from an order of the Supreme Court, Westchester County, entered March 19, 1963 on the court’s own motion after a pretrial conference, which granted a preference in trial. Order reversed, without costs; preference Vacated; and action restored to its regular position on the calendar. The record fails to disclose any basis for the granting of a preference (cf. Abramson v. Kenwood Labs., 17 A D 2d 626; Sinclair v. Amherst Bldrs. Supply & Fuel Corp., 19 A D 2d 560). Beldock, P. J,, Ughetta, Christ, Brennan and Hill, JJ., concur.